Citation Nr: 0602949	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-30 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 26, 1968, rating decision that denied service 
connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from January 1948 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran attempted to reopen his claim for service 
connection for a back disorder several times subsequent to 
December 1968.  The latest denial was in June 2001 with 
notice of the rating action provided that same month.

The veteran submitted his claim regarding the CUE issue on 
appeal in July 2002.  He also said that he wanted to 
"appeal" to the Board.  The RO wrote to the veteran in 
August 2002 and told him that the appeal period, based on the 
June 2001 decision, had expired and that they would proceed 
with his CUE claim.

The RO wrote a second letter to the veteran, undated, that 
also informed him that the appeal period for the June 2001 
rating decision had expired.  However, the RO informed the 
veteran that VA would process his submission on the basis of 
new and material evidence.

The RO has not yet adjudicated the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a back disorder.  This 
issue is therefore referred to the RO for such further 
development as may be necessary.


FINDINGS OF FACT

1.  The veteran was denied service connection for a back 
disorder by way of a December 26, 1968, rating decision.  The 
veteran did not perfect an appeal of the decision.

2.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the December 
26, 1968, rating decision that denied service connection for 
a back disorder were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.


CONCLUSION OF LAW

The veteran's claim of CUE in the December 26, 1968, rating 
decision that denied service connection for a back disorder 
is not a valid CUE claim.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from January 1948 to August 
1968.  A review of his service medical records (SMRs) shows 
that he was first treated for complaints of back pain in 
December 1953.  The veteran was treated on several additional 
occasions.  He was diagnosed with back strain, back sprain, 
pulled muscle, and was thought at one time to have a 
herniated nucleus pulposus; however, this was later ruled out 
on an orthopedic consult in April 1964.  The SMRs also show 
that the veteran had a number of x-rays of the lumbosacral, 
lumbar, and dorsal spine that were either negative or within 
normal limits.  There was no x-ray evidence of any 
abnormality of the spine except for the finding of a cervical 
rib, a finding unrelated to the veteran's claim.

The SMRs do not reflect treatment for back-related complaints 
between 1965 and 1968.  Physical examination reports from 
August 1965 and October 1966 did not list any back problems, 
either by history or on examination.

The veteran underwent a remote duty physical examination in 
January 1968.  The veteran was determined to be unqualified 
for remote duty by reason of several defects.  The veteran 
was also noted to have recurrent back pain that was treated 
with heat and back brace.  The examination report referred to 
an attached consultation.

The referenced consultation was a surgical consult, also 
dated in January 1968.  The request for the consult noted 
that the veteran complained of intermittent low back pain.  
The examiner noted that the veteran complained of low back 
pain that was aching in nature.  It occurred about once every 
two to three weeks after the veteran would be sitting up for 
over an hour.  The veteran tried to avoid doing that.  The 
examiner reported that his examination of the lumbosacral 
spine was negative.  There was no limitation of motion and no 
vertebral body tenderness.  The examiner said that the 
veteran had good strength in both legs and feet and that 
there was no evidence of a herniated nucleus pulposus.

A July 1968 medical board report included a narrative summary 
dated in June 1968.  The summary reported that the veteran 
had been seen on an orthopedic consult and was diagnosed with 
recurrent lumbar strain, mildly symptomatic.  He was also 
diagnosed with mild chondromalacia of the right patella.  The 
summary recommended that the veteran be placed on an L-2 
profile and to do William's exercises.  

The veteran submitted a claim for disability compensation 
benefits in September 1968.  He included an unspecified back 
condition along with a number of other issues.

The veteran was afforded a VA examination in November 1968.  
The veteran gave a history of back pain for the past 12 to 14 
years.  He said that lifting caused back pain.  The examiner 
reported that the veteran's spine was of normal contour and 
that there was no tenderness to firm pressure.  The examiner 
said that the veteran's spine was very flexible and that the 
veteran moved through full normal range in all planes without 
pain or muscle spasm.  The examiner said that the veteran 
easily touched the floor.  The examiner did not provide an 
impression, assessment, or diagnosis regarding the veteran's 
low back.  

The RO issued a rating decision that denied the veteran's 
claim for service connection for a back disorder on December 
16, 1968.  The RO cited to several instances of treatment 
that was reflected in the SMRs in acknowledgement of the 
veteran's treatment in service.  However, the RO found that 
no back disorder was noted on the VA examination in November 
1968.  The claim was denied on that basis.

The veteran was provided notice of the rating action in 
January 1969.  He did not appeal and the decision became 
final.

The veteran submitted his current claim in July 2002.  He 
provided copies of his SMRs that were highlighted to show his 
treatment for back-related complaints in service.  The 
veteran contends that his SMRs document treatment for a back 
disorder in service and that he should be service connected 
for a back disorder.  

II.  Analysis

At the time the veteran submitted his claim, service 
connection was warranted for a disability that was the result 
of disease or injury that was incurred in or aggravated by 
wartime or peacetime service.  38 U.S.C.A. §§ 310, 331 (West 
1965) (now 38 U.S.C.A. §§ 1110, 1131 (West 2002)); 38 C.F.R. 
§§ 3.303, 3.304 (1968). 

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2005).  To establish a valid CUE claim, a 
veteran must show that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310 (1992).  However, the veteran must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 
40 (1993).  (emphasis added).  If the error alleged is not 
the type of error that, if true, would be CUE on its face, if 
the veteran is only asserting disagreement with how the RO 
evaluated the facts before it, or if the veteran has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Further, VA's failure in the duty to assist cannot constitute 
CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 
2003).  

Finally, if a claimant fails to adequately plead a CUE claim, 
whether it is a Board or RO decision, the proper remedy is to 
dismiss the challenge without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104, 114 (2003).

The evidence of record in December 1968 shows that the 
veteran was treated for back pain in service over a period of 
time from the early 1950's to 1964.  The clinical assessments 
ranged from back strain, back sprain, and pulled muscle, to a 
possible herniated nucleus pulposus.  However, an orthopedic 
consult determined that there was no herniated disc and the 
multiple x-rays were negative for any findings.

There is a gap in the SMRs after 1964 until 1968.  The 
veteran was evaluated in January 1968 and the findings were 
essentially the same as at the time of his November 1968 VA 
examination.  The military examiner said that the examination 
was negative and that the veteran had a full range of motion.  
Moreover, the veteran's only complaint of back pain was once 
every two to three weeks if he sat for more than an hour.  

The June 1968 narrative summary summarized an orthopedic 
consult as saying that the veteran had recurrent back strain 
that was mildly symptomatic.  No physical examination 
findings regarding the back were reported in the summary.

The veteran informed the VA examiner of his history of back 
pain and that lifting caused him to have back pain.  The 
examiner found no evidence of tenderness or spasm and that 
the veteran had a full range of motion on examination.  No 
back disorder was diagnosed.

The RO weighed the evidence from the SMRs that showed entries 
of treatment over the years.  The RO also weighed the 
evidence from the most recent VA examination and determined 
that there was no current back disability.

When looking at the evidence of record in December 1968 the 
Board cannot find any indication that the decision of the RO 
amounts to CUE.  An argument can be made that veteran had a 
recurrent back strain as noted in June 1968.  However, the 
January 1968 military examination and November 1968 VA 
examination both reported a full range of motion with a 
normal physical examination.  Both reports show no evidence 
of a current disorder other than the subjective complaints of 
pain by the veteran.  

The issue of reasonable doubt does not support the veteran's 
claim.  Any assertion that reasonable doubt should have been 
resolved in the veteran's favor amounts to nothing more than 
an argument with the weighing of the evidence.  This is so 
because application of the rule of reasonable doubt requires 
a finding by the adjudicator that the weight of the evidence 
for and against the claim is in relative equipoise.  

The veteran's contention that he was treated for a back 
disorder in service and that he should be service connected 
for a back disorder essentially expresses disagreement with 
how the evidence was weighed in denying his claim.  He cites 
to no evidence that would compel a manifestly different 
outcome.  See Bustos, Fugo, supra.  Inasmuch as Fugo held 
that a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication does not amount to a 
valid CUE claim, the Board will dismiss the veteran's claim 
without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 
114 (2003).

In deciding the veteran's CUE claim, the Board has considered 
the Veteran's Claims Assistance Act of 2000 (VCAA) for 
possible application.  Claims for CUE must be decided based 
on the evidence of record as they are based on a request for 
a revision of a previous decision.  As such, the Court has 
held that the duties to assist and notify under the VCAA are 
not applicable to CUE claims.  See Livesay v. Principi, 15 
Vet. App. 165, 179 (2001); Parker v. Principi, 15 Vet. App. 
407, 412 (2002).


ORDER

The veteran's claim that the rating decision entered on 
December 26, 1968, was clearly and unmistakably erroneous in 
failing to grant service connection for a back disorder is 
dismissed without prejudice.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


